 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10       KEVIN FRANKEN,                                           Case No. 1:19-cv-01655-AWI-EPG
11                          Plaintiff,                            ORDER FOR PLAINTIFF TO SHOW
                                                                  CAUSE WHY THE COURT SHOULD
12                     v.                                         NOT ISSUE FINDINGS AND
                                                                  RECOMMENDATIONS
13                                                                RECOMMENDING THAT THIS CASE
         RYAN D. MCCARTHY,1 Secretary,                            BE DISMISSED WITHOUT
14       Department of Army,                                      PREJUDICE FOR FAILURE TO
                                                                  COMPLETE SERVICE ON
15                          Defendants.                           DEFENDANT PURSUANT TO
                                                                  FEDERAL RULE OF CIVIL
16                                                                PROCEDURE 4(M)
17

18           Plaintiff, Kevin Franken, is proceeding pro se in this action bringing claims against

19   Defendant, Ryan D. McCarthy, the Secretary of the Department of Army (ECF No. 1). For the

20   reasons below, the Court orders Plaintiff to show cause why this action should not be dismissed

21   without prejudice for failure to timely complete service on Defendant.

22           Under Federal Rule of Civil Procedure 4(m), “If a defendant is not served within 90 days

23   after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

24   dismiss the action without prejudice against that defendant or order that service be made within a

25   specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure,

26   the court must extend the time for service for an appropriate period.” Id.

27
     1
      Ryan D. McCarthy is now the Secretary of the Department of Army and is automatically substituted as a party
28   pursuant to Fed. R. Civ. P. 25(d).
                                                              1
 1          Plaintiff initiated this action with the filing of his complaint on May 24, 2019 (ECF

 2   No. 1). Plaintiff filed a return of service on October 9, 2019 (ECF No. 5). However, after a review

 3   of the return of service, it appears that Plaintiff has failed to comply with the requirements for

 4   serving Defendant, who is an officer of the United States. See Fed. R. Civ. P. 4(i) (setting out

 5   requirements for serving the United States and its agencies, corporations, officers, or employees);

 6   (ECF No. 5 (return of service)); (ECF No. 14 n.1 (Defendant’s special appearance stating that

 7   service has not been completed)).

 8          Accordingly, Plaintiff is ORDERED to show cause why this action should not be

 9   dismissed without prejudice for failure to timely serve Defendant as required under Federal Rule

10   of Civil Procedure 4(m). Plaintiff shall file, no later than February 25, 2020, either: (1) a return

11   of service showing that service on Defendant has been completed; or (2) a response to this Order

12   to Show Cause otherwise demonstrating the Plaintiff has completed service on Defendant as

13   required by Federal Rule of Civil Procedure 4 or has good cause for failing to complete service.

14          Plaintiff is cautioned that failure to respond to this Order to Show Cause may result in the

15   dismissal of this action.

16
     IT IS SO ORDERED.
17

18      Dated:     February 11, 2020                            /s/
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
